Title: To John Adams from C. W. F. Dumas, 31 December 1782
From: Dumas, C. W. F.
To: Adams, John


Monsieur,
Lahaie 31e. Dec. 1782

Ma Lettre de ce jour étôit à la poste, lorsque j’ai appris de source, que, conformement aux desirs des principaux membres, présens ici, des Et. d’holle. Mr. Snelle Député de la part de Dort aux gecom̃it, leerde Raaden, ayant proposé à ses Collegues, pour prévenir tout tumulte pendant la nuit prochaine, & pour veiller à la sûreté des dits Membres, de donner aux-mêmes aujourd’hui les ordres aux Troupes en garnison ici; & ces derniers ayant refusé de concourir à cette mesure, il va y avoir là-dessus dès aujourd’hui une Assemblée extraordinaire des dits Membres présents, afin de maintenir cet Acte de Souveraineté, & n’en avoir pas le démenti; à défaut de quoi & s’ils se trouvient mal secondés ils m’ont paru déterminés à aller chez eux, pour faire tenir les Etats ailleurs qu’à Lahaie.
J’écris ceci encore avant dîner. Je vais m’informer du suivi. En attendant ceci partira dans le paquet de l’hôtel de france.
Je suis avec grand respect, Monsieur, / Votre très-humble & très / obéissant serviteur
D

Les Etats d’Hollde. sont certainement en droit de prendre le Com̃andement de la Garnison de Lahaie. Il y a une Résolution expresse là-dessus de l’an 1672. Ceci est fort interessant

 
Translation
Sir
The Hague, 31 December 1782

My letter of today was already in the mail when I learned on good authority that, in accordance with the wishes of the principal members present of the States of Holland, an extraordinary session of those same members would be held this very day. It seems that Mr. Snelle, deputy from Dordrecht to that body, suggested to his colleagues that they themselves give orders to the troops stationed here to prevent further disturbances that night and guarantee their own safety. The troops, however, refused to agree to this measure, and so the assembly decided to convene in order to sustain rather than relinquish their sovereignty in this instance and, should this fail and the members not receive adequate protection, they struck me as determined to return home and hold the States elsewhere than at The Hague.
It is not yet dinnertime even as I write. I shall find out what happens next, and in the meantime this letter will go in the packet from the Hôtel de France.
I am with great respect, sir, your very humble and very obedient servant
D


The States of Holland are certainly within their rights to take command of the garrison of The Hague. This is expressly stated in a resolution of 1672. All this is most interesting.

